Citation Nr: 0709759	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-25 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for residuals of a right elbow dislocation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the veteran's attorney contends that 
the veteran's claim must be remanded for the purpose of 
obtaining the most recent medical records relevant to his 
increased evaluation claim.  See letter to the Board dated 
February 2007.  In light of this statement, the Board agrees 
that a remand is necessary to obtain any new outstanding 
medical records.  Additionally, the Board notes that the most 
recent VA examination was in September 2002, and therefore 
believes that a new VA examination should also be provided to 
the veteran on remand for the purpose of rating his service-
connected residuals of a right elbow dislocation.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran to obtain the names 
and addresses of all medical care 
providers/facilities who provided 
treatment for his service-connected 
residuals of a right elbow dislocation.  
After securing the necessary release from 
the veteran, obtain these records.  If the 
veteran indicates VA treatment records 
exist, a response, negative or positive, 
should be associated with the claims file 
regarding such requests for information.  
Additionally, requests must continue until 
the RO determines that any records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2. Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the severity and 
manifestations of his service-connected 
residuals of a right elbow dislocation.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  All necessary tests and 
studies deemed necessary should be 
accomplished, but should include complete 
range of motion findings, and complaints 
and clinical findings should be reported 
in detail.  The examiner should 
specifically state if there is any 
evidence of ankylosis or impairment of 
supination and/or pronation.

In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.

If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



